Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 1 of 24 PageID #: 7393




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BIOCONVERGENCE LLC,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )      No. 1:19-cv-01745-SEB-MG
                                                       )
 JASPREET ATTARIWALA,                                  )
 SIMRANJIT JOHNNY SINGH,                               )
                                                       )
                              Defendants.              )
                                                       )
                                                       )
 JASPREET ATTARIWALA,                                  )
                                                       )
                              Counter Claimant,        )
                                                       )
                         v.                            )
                                                       )
 BIOCONVERGENCE LLC,                                   )
                                                       )
                              Counter Defendant.       )

      ORDER DENYNG PLAINTIFF'S MOTION TO AMEND INSPECTION ORDER

         This cause is before the Court on Plaintiff's "Motion to Enter Sanctions for

  Contempt of Court Orders and to Amend Inspection Order," ("Motion to Amend") filed

  on October 21, 2020, and fully briefed on January 6, 2021. For the reasons set forth

  herein, this motion is denied.1

                                            Background



  1
    Simultaneously with the filing of this motion, Singota filed its Motion for Leave to File Excess
  Pages, which seeks permission to file a 40-page brief in support of the Motion to Amend. This
  motion is denied as moot. We advise Singota in future filings to secure leave to file excess
  pages prior to filing the oversized motion. In addition, we remind Singota that the Court is
  extremely well-versed in the prolix background of this case, and we thus encourage concise
  filings reflective of this fact.
                                                   1
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 2 of 24 PageID #: 7394




     I.      Procedural Background

          On February 27, 2019, Plaintiff BioConvergence LLC d/b/a Singota Solutions

  ("Singota") filed suit against its former employee, Jaspreet Attariwala ("Ms. Attariwala"),

  in the Monroe Circuit Court I (Indiana), claiming in part that Ms. Attariwala had violated

  the Indiana Uniform Trade Secrets Act and breached her employment contract. Singota

  alleged that Ms. Attariwala had illicitly acquired Singota’s confidential and trade secret

  information prior to her resignation. It sought a temporary restraining order and

  preliminary injunction to prevent Ms. Attariwala from misappropriating its trade secrets

  or using them for the benefit of her new employer—a direct competitor of Singota. The

  state court granted Singota’s request for a temporary restraining order on February 28,

  2019, and entered a stipulated preliminary injunction on March 4, 2019, which required

  Ms. Attariwala to:

     • avoid directly or indirectly disclosing, using, or exploiting Singota’s Confidential
       Information and to hold such Confidential Information in trust and confidence
       until it could be returned to Singota;

     • turn over all documents, data, devices, storage media, and other property
       belonging to Singota;

     • avoid directly or indirectly destroying, erasing, or otherwise making unavailable
       any such documents, data, devices, storage media, etc.

     • within twenty-four (24) hours, make all computers, hard drives, storage media,
       email and cloud accounts, cell phones, and other devices available to Singota’s
       forensic expert, Ms. Rebecca Green;

     • not attempt to reconstitute, recover, or in any way restore any of the Confidential
       Information returned to Singota pursuant to the preliminary injunction;

     • and comply with all other restrictive covenants in her employment agreement.

                                               2
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 3 of 24 PageID #: 7395




         The state court simultaneously issued an Order for Inspection of

  Computers and Electronic Information Storage Devices (the "Inspection Order"). The

  Inspection Order, in conjunction with the preliminary injunction, ordered Ms. Attariwala,

  and all those acting in concert with her, to produce for inspection all computers, hard

  drives, electronic storage devices, email or cloud accounts, phones, and tablets used to

  store electronic information within her possession, custody, or control. Ms. Attariwala,

  and all those acting in concert with her, were also ordered to produce all documents, data

  and materials which contained confidential information; all documents, products, notes,

  or materials connected with or arising out Ms. Attariwala’s employment with Singota;

  any computer, software, phone, or other device provided by the company; and any

  security devices related to Singota. Finally, the Inspection Order detailed terms and

  conditions by which Ms. Green was to inspect the various accounts and devices.

         At the conclusion of the preliminary injunction hearings, the state court further

  determined that Ms. Attariwala should bear the costs of Ms. Green’s forensic work

  anticipated in the stipulated preliminary injunction and the Inspection Order. The state

  court memorialized this decision in a written order dated March 18, 2019 (the “Expenses

  Order”).

         On April 30, 2019, following a series of contentious contempt hearings, Ms.

  Attariwala removed the case to federal court. Following removal, Singota reportedly

  continued to discover evidence of Ms. Attariwala’s malfeasances, prompting Singota to

  move for a “further preliminary injunction” on October 10, 2019. With that motion,


                                               3
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 4 of 24 PageID #: 7396




  Singota sought an order supplementing the existing preliminary injunction entered by the

  state court. Singota specifically requested an order enjoining Ms. Attariwala from

  working for her current employer and Singota’s direct competitor, Emergent

  BioSolutions, Inc. ("Emergent") as well as any other competitor, alleging that Ms.

  Attariwala had violated state court orders and was continuing to misappropriate Singota’s

  trade secrets.

         We granted Singota’s motion on December 18, 2019, following two hearings

  before the Court, finding that Singota had fulfilled all the elements necessary for

  preliminary injunctive relief and concluding that the existing state court preliminary

  injunction had not resulted in Ms. Attariwala’s cooperation or compliance with those

  orders. We summarized the relevant transgressions as follows:

         Following removal to federal court, Ms. Green’s inspections as well as her
         discoveries of inculpatory evidence continued. Of particular concern, says Singota,
         were the recently discovered acts that occurred during Ms. Attariwala’s final week
         of employment at Singota.

         Specifically, sometime in September or October 2019, Ms. Green discovered that,
         within four minutes of accepting her position at Emergent in December 2018, Ms.
         Attariwala created a folder on her Singota tablet entitled “Jessie Docs.” [Dkt.
         85, Exh. B. ¶¶ 37-39]. Ms. Attariwala had retrieved the six customer reports that
         she had generated immediately upon accepting her position with Emergent and
         copied them to the “Jessie docs” folder. [Dkt. 85, Exh. B ¶¶ 41-45]. Over the
         course of Ms. Attariwala’s final days at Singota, she continued to copy
         confidential Singota documents into the “Jessie docs” folder: On December 19,
         2018, the day Ms. Attariwala submitted her resignation to Singota, Ms. Attariwala
         made copies of her Singota email account’s inbox and sent folders, creating .pst
         files of the emails which she then saved in the “Jessie docs” folder. In so doing,
         Ms. Attariwala had transferred and saved a total of more than 10,000 emails,
         nearly 5000 of which included at least one attachment. Included within these
         emails and attachments were Singota’s confidential materials including its
         engineering specifications, client manufacturing questionnaires, manufacturing
         timelines, and more. [Dkt. 85, Exh. B ¶¶ 71-73, 77, 78].

                                               4
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 5 of 24 PageID #: 7397




         Ms. Green’s analysis further revealed that Ms. Attariwala repeatedly copied the
         “Jessie docs” folder, with all of the aforementioned contents. [Dkt. 85, Exh. B ¶¶
         74-80]. On the evening of December 19, 2018, Ms. Attariwala copied the “Jessie
         docs” folder from her Singota tablet to an External Seagate hard drive. An
         analysis of this hard drive by Ms. Green uncovered over 250 additional
         confidential Singota documents including business development opportunities,
         client contact lists, detailed lead spreadsheets, manufacturing techniques, and
         more. [Dkt. 85, Exh. B ¶ 48]. Later that same night, Ms. Attariwala copied the
         “Jessie docs” folder from the hard drive to her personal tablet and on that same
         day, Ms. Attariwala, using her Singota tablet, created a cloud-based document
         entitled “Leads – Emergent.” In her final days at Singota, Ms. Attariwala also
         copied additional information from Singota’s files onto the “Leads – Emergent”
         document. [Dkt. 85, Exh. B ¶¶ 53-70].

         On February 27, 2019, within hours following Singota’s initiation of this litigation
          . . . Ms. Attariwala copied the entire contents of the “Jessie docs” folder from
         her personal tablet to a location that has yet to be disclosed or discovered. And,
         within the same moment that she made this copy, she accessed a Microsoft
         OneDrive7 account from her personal tablet. [Dkt. 85, Exh. B ¶¶ 191-197]. This
         Microsoft OneDrive account also has never been disclosed or produced to Singota.

         [Dkt. 121, at 10, 15-16].

         Accordingly, we entered a preliminary injunction that, in summary: adopted the

  terms of the state court’s preliminary injunction; enjoined Ms. Attariwala, and all those in

  active concert or participation with her, from possessing, transmitting, using, copying or

  disclosing to others Singota’s confidential information or trade secrets; and ordered Ms.

  Attariwala, and all those in active concert and participation with her, to produce to Ms.

  Green all e-mail accounts, online storage accounts, and storage devices identified by Ms.

  Green as outstanding. Ms. Attariwala was further enjoined from working for any

  competitor of Singota until she provided evidence in a proper verifiable form that she no

  longer possessed nor retained access to any of Singota’s confidential information or trade

  secrets. [Dkt. 121, 122] (“Preliminary Injunction Order”).

                                               5
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 6 of 24 PageID #: 7398




          Meanwhile, outside of our court, Ms. Attariwala filed a Voluntary Chapter 13

  Bankruptcy Petition in the United States Bankruptcy Court for the District of Columbia

  (the “Bankruptcy Court”) on December 17, 2019. In re Jaspreet Attariwala, No. 19-

  00828–SMT (D.D.C.) ("Bankr. Dkt."). On January 30, 2020, the Bankruptcy Court lifted

  the automatic bankruptcy stay, see Bankr. Dkt. 42, at 2, to allow Singota to enforce

  injunctive relief issued by our court. 2 That same day, defense counsel moved to withdraw

  from their representation of Ms. Attariwala, which request we granted on February 11,

  2020.

          On February 12, 2020, Ms. Attariwala, now proceeding pro se, filed her

  "Response to Preliminary Injunction," in which she represented that she had fulfilled all

  obligations imposed upon her by our Preliminary Injunction and requested that we release

  her from the work restrictions set out therein. [Dkt. 148]. Singota filed no response or

  objection to Ms. Attariwala’s request, and thus we assumed that it "ha[d] no quarrel with




  2
   The bankruptcy court thereafter, on June 24, 2020, lifted the stay so that Singota could
  prosecute its claims against Ms. Attariwala in our court for damages. The bankruptcy court
  specifically ordered:

          The automatic stay of 11 U.S.C. § 362 is hereby lifted for the purpose of permitting
          Singota to prosecute the action captioned BioConvergence LLC d/b/a Singota
          Solutions v. Jaspreet Attariwala, No. 1:19-cv-01745-SEB-TAB (S.D. Ind.),
          pending in the United States District Court for the Southern District of Indiana (the
          “Underlying Litigation”) against the Debtor with respect to the damages claims
          against her and all other possible relief against her, including injunctions, sanctions,
          and any other relief deemed appropriate by the Indiana court, to final judgment or
          resolution (including any appeals taken by any of the parties thereto).

  [Bankr. Doc. 88, at 1-2].
                                                    6
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 7 of 24 PageID #: 7399




  the accuracy of Ms. Attariwala's representations" and accepted her assurances as

  satisfactory. [Dkt. 156, at 3]. We further noted that:

         [Ms. Attariwala’s] employment was terminated from Emergent, Plaintiff’s
         competitor, who was her employer at the time of our December 18, 2019
         Preliminary Injunction . . . [T]he fact that she is not currently employed with one
         of Plaintiff’s competitors mitigates the risk of trade secret misappropriation, which
         was our basis for enjoining her from working, and the time has fully run on any
         non-compete restrictions in her employment contract with Plaintiff. Most
         importantly, Ms. Attariwala remains bound by all other aspects of the Preliminary
         Injunction.

         [Dkt. 172, at 2].

         Accordingly, we lifted our prohibitions against the resumption of Ms. Attariwala's

  employment in the biotechnology industry or for a competitor of Singota.

         Singota swiftly filed a Motion to Reconsider [Dkt. 165] our order modifying the

  preliminary injunction, along with an "Emergency Motion to Stay" [Dkt. 163] the

  modified preliminary injunction pending a ruling on the Motion to Reconsider.

         With respect to the Emergency Motion to Stay, we found "Plaintiff’s sounding of

  emergency alarms in these circumstances" to be "inappropriate and unavailing," given

  that Ms. Attariwala had been terminated from Emergent and had no job prospects with

  other competitors of Singota. [Dkt. 172, at 2]. Accordingly, we denied the Emergency

  Motion to Stay, explaining that we would "review the Motion to Reconsider once fully

  briefed, but will not keep an indefinite employment noose around Ms. Attariwala’s neck

  in the interim." [Id. at 3].

         Upon careful review of the Motion to Reconsider, we found it to be equally

  unavailing. Though Singota advocated for the reinstitution of Ms. Attariwala's


                                                7
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 8 of 24 PageID #: 7400




  employment restrictions on the grounds that Ms. Attariwala had allegedly not, in fact,

  complied with various aspect of the Preliminary Injunction, (for example, she apparently

  had still not produced all accounts and storage devices identified by Ms. Green), we

  explained that "it would be factually incorrect if we were not to acknowledge that her

  circumstances have changed from those presented to the court in December 2019, when

  the Preliminary Injunction was entered." [Dkt. 188, at 3]. Specifically, Ms. Attariwala

  was no longer employed with a competitor of Singota. We thus concluded that Singota

  could not "seriously contend that it currently faces the same risks of irreparable harm that

  it did in December 2019." [Id. at 4]. We further advised that its "focus should now be on

  litigating its claim for legal remedies." [Id.].

     II.      Ms. Attariwala's Bankruptcy Proceedings

           As our docket momentarily quieted, Ms. Attariwala's bankruptcy proceedings

  intensified. On April 23, 2020, Ms. Attariwala initiated an adversary proceeding against

  Ms. Green in the Bankruptcy Court, seeking the recovery of certain data and accounts

  that are in the sole possession of Ms. Green pursuant to the Inspection Order entered in

  our court. Jaspreet Attariwala v. Rebecca Green et al., Adversary Proceeding No. 20-

  10014-SMT (D.C. Bankr. Ct.) ("AP Dkt."). According to Ms. Attariwala's bankruptcy

  filings, among the materials turned over to Ms. Green was information related to Ms.

  Attariwala's dessert business, "Honey Ji," which information purportedly "has absolutely

  no connection to Singota." [Id. at 3]. Ms. Attariwala represented to the Bankruptcy Court

  that "the Honey Ji data represents an asset of the bankruptcy estate that is valuable to the

  Debtor and her creditors[.]" [Id. at 4]. Ms. Attariwala thus sought the return of "data and

                                                     8
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 9 of 24 PageID #: 7401




  accounts relating to Honey Ji," contending that providing access to these data and

  accounts would impose no burden to Ms. Green because the "Honey Ji files are clearly

  labeled, and the on-line accounts could be transferred by simply providing the Debtor

  with the user names and passwords" which Ms. Green had changed. [Id. at 5].

         Prior to the initiation of the adversary proceedings, on February 14, 2020, Ms.

  Attariwala's bankruptcy counsel, David Lynn, transmitted an email to Ms. Green,

  demanding the return of various email and storage accounts related to HoneyJi as well as

  Facebook and Instragram accounts. [Dkt. 250-2, Exh. 19]. Ms. Green, in response to this

  communication, indicated that she did not believe she could produce the requested

  accounts and devices because the Inspection Order "states that no account or device can

  be returned until the protocol work is complete (collecting, examining, removing ESI that

  does not belong to her, etc.)". [Id., Exh. 20]. However, she explained, her "work was

  suspended when Ms. Attariwala refused to replenish the retainer[.]" [Id.]. Ms. Green

  offered to seek Singota's consent to "carve out" the Honey-Ji items so long as Ms.

  Attariwala could pay the associated fees [Id.]; Mr. Lynn did not respond to this offer,

  instead initiating the aforementioned adversary proceedings.

         Ms. Green e-mailed Mr. Lynn again on May 20, 2020, following the initiation of

  the adversary proceeding against her, explaining that she believed producing the accounts

  containing the Honey-Ji data could run afoul of our Inspection Order. She suggested that

  the parties should continue to follow the protocols of the Inspection Order, which

  invitation was not responded to by Mr. Lynn.



                                               9
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 10 of 24 PageID #: 7402




         Singota thereafter intervened in the adversary proceedings against Ms. Green to

  protect its interests. [AP Dkt. 17]. On September 11, 2020, Singota, after consulting with

  Ms. Green, informed Mr. Lynn that Ms. Green would require $10,000 to screen the

  devices, accounts, and data in her possession for any Honey-Ji materials. [Dkt. 250-2,

  Exh. 24]. No response came from Mr. Lynn. Ms. Green subsequently proposed that she

  release all data in her possession to Singota and to Mr. Lynn so that the parties could

  review it for themselves. [Id., Exh. 25]. Singota objects to this proposed plan on the

  grounds that Mr. Lynn has not appeared in this case and has no duty to comply with the

  Protection Order that has been entered in this litigation.

         On May 7, 2021, the Bankruptcy Court entered an order staying the adversary

  proceeding "pending partial or complete resolution between the parties" in the litigation

  in our court. [AP Dkt. 61].

     III.   Ms. Green's Production of Data to Singota and former Defense Counsel

         With respect to the review and return of Singota's data, the Inspection Order

  currently provides, in relevant part:

         23. Green will provide a list of files identified as potentially responsive to both
         parties' counsel, including file name, harvest location, created, modified, and
         accessed dates, as well as common metadata field.

         24. Before Green communicates the contests of any files located on the
         Defendant's Storage Locations to opposing counsel, the Defendant and their
         counsel will be given three (3) days to review those files from the Storage
         Locations for the Defendant's personal information.

         25. If the defendant or their counsel in good faith identifies personal information
         among the files Green wishes to communicate to Plaintiff's counsel, the
         Defendant's counsel will direct Green to not produce those files and instead
         produce of a log of those files identifying:

                                               10
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 11 of 24 PageID #: 7403




            a. Name, path, and any other metadata available to Green by her forensic tools
               as long as the metadata does not reveal the contents of the file

            b. The reasons the file is deemed personal and confidential.

            c. Provided, however, that no information related to Singota will be deemed
               personal information of Defendant; and if the parties dispute whether the
               contents of files should be produced to Plaintiff's counsel, the parties may
               seek intervention of the court

         26. Green will provide to Plaintiff's counsel the above described log along with
         any other filed not deemed by the Defendant or their counsel as containing
         personal information

         We are informed that on September 9, 2019, Ms. Green provided to defense

  counsel copies of all data that she had collected up until that point, in part, so that Ms.

  Attariwala could complete her responses to Singota's discovery. This included a full

  image of a MacBook computer, data collected from Ms. Attariwala's google accounts,

  copies of data from Ms. Attariwala's Surface computer, and various external devices

  including the Seagate drive containing the Jessie Docs folder. Defense counsel never

  confirmed whether any of this data was cleared to be released to Singota.

         Singota has yet to receive much of this data, it contends. Instead, it has only

  received a number of emails containing Singota information, spreadsheets listing files

  contained on storage devices produced by Ms. Attariwala, the Seagate external hard drive

  containing the copy of the "Jessie docs" folder, and a copy of the "Leads-Emergent"

  workbook created by Ms. Attariwala. Singota purports that this represents only a

  "fraction" of the data that was shared with defense counsel in September 2019.




                                                11
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 12 of 24 PageID #: 7404




     IV.      Ms. Attariwala's Subpoena to Ms. Green

           In addition to initiating the adversary proceedings against Ms. Green, Ms.

  Attariwala served Ms. Green with a Subpoena to Produce Documents, Information, or

  Objects or To Permit Inspection of Premises in a Civil Action ("Subpoena") and a

  Request for Production of Documents and Records to a Non-Party ("RFPs"). The

  subpoena sought to recover forty-six categories of documents and data, for example, "any

  and all information and communication . . . from December 1st 2018 – current between

  you and McNeely Stephenson (now McNeely Law)." [Dkt. 250, Exh. G]. Singota moved

  to quash the subpoena on various grounds, including that compliance therewith would

  circumvent our Preliminary Injunction Order by placing in Ms. Attariwala's hands the

  very data that she had stolen from Singota, including the copies of data shared with her

  former counsel in September 2019. See BioConvergence LLC v. Attariwala, No. 1:20-

  mc-00066-SEB-TAB, Dkt. 1.

           On November 9, 2020, the Magistrate Judge granted Singota's Motion to Quash

  for a multitude of reasons, including that it would be "improper" to force Ms. Green to

  respond to the requests "considering the injunction in place in this case." [Dkt 15, at 4].

     V.       Singota's Pending Motion

           Singota now seeks to amend the Inspection Order, contending that it is no longer

  workable for a variety of reasons.

           First, according to Singota, is the fact that the Inspection Order was premised on

  Ms. Attariwala's prompt production of all devices and accounts containing Singota's

  information as well as her assistance with identifying any locations where Singota's

                                                12
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 13 of 24 PageID #: 7405




  information may be stored, which duties she did not fulfill, as exemplified by our

  Preliminary Injunction Order.

         In addition, Singota contends that the Inspection Order assumed that Ms.

  Attariwala would continue to be represented by counsel, given that the Inspection Order

  directs Ms. Green, upon discovery of any files identified as potentially responsive to the

  parties' requests, to first communicate the contents of the files to defense counsel who

  would be afforded three days in which to review them for Ms. Attariwala's personal

  information before directing Ms. Green to release the files to Singota. Any files retained

  as personal to Ms. Attariwala must be properly logged. Since the withdrawal of defense

  counsel, however, this process has stalled, and, as Singota explains, Ms. Attariwala

  obviously cannot be trusted to review the recovered data.

         Finally, Singota explains, Ms. Attariwala has not paid Ms. Green's expenses,

  causing Singota to advance fees to Ms. Green to complete her work under the Inspection

  Order, which it is no longer willing to do. Consequently, Singota purports that it has been

  unable to "have direct access to much of the collected data" because Ms. Green has not

  yet conducted "the comprehensive review of all accounts and devices collected from Ms.

  Attariwala[.]" [Dkt. 250, at 3]. Singota does not believe it should have to advance Ms.

  Green's fees in order for her to continue her work to review and recover Singota's stolen

  data. And, even if Singota did advance these fees, it would be impossible for Ms. Green

  to fulfill her duties under the Inspection Order because, as stated, Ms. Atttariwala no

  longer has counsel to participate in the review process.



                                               13
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 14 of 24 PageID #: 7406




         Singota thus contends that the Inspection Order should be amended. Specifically,

  Singota requests that we "order that [Ms. Green] may provide copies of all data she

  collects from devices and accounts covered by the Inspection Order to Singota and its

  counsel for their direct review," including all data Ms. Green has collected to date and all

  data that she will collect in the future. [Id. at 4]. Doing so "would allow Singota to search

  for [its] emails, documents, and files on these devices and accounts without being

  required to advance additional substantial experts' fees to Green for her to review the data

  merely so Singota can obtain the identification and return of its own property." [Id.].

  (emphasis in original).

         Singota's proposed amended inspection order would thus empower it to parse

  through the data and identify that which belongs to it, it argues. Other provisions of the

  Inspection Order would remain in place: Ms. Green would still be charged will collecting

  and holding Ms. Attariwala's accounts and devices for purposes of preserving them. She

  would also be responsible for identifying and collecting additional outstanding devices

  and accounts and conducting any expert-required forensic analysis. If Ms. Attariwala

  were to seek the return of any of her accounts, devices, and data, she would be required to

  pay the costs of Ms. Green's work, unless Singota, based on its review, informs Ms.

  Green that it is has not found any Singota data saved on a particular account or device

  and authorizes Ms. Green to release it back to Ms. Attariwala. Singota makes clear,

  however, that its proposed amended inspection order would impose on it no obligation to

  review accounts and devices for Ms. Attariwala's personal data so that such data may be

  promptly returned to her.

                                               14
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 15 of 24 PageID #: 7407




         Singota believes that the proposed amended Inspection order will allow it to

  "finally and comprehensively review the accounts and devices collected" by Ms. Green

  and "to take further steps to identify, recover, and protect its data." [Id., at 5]. It further

  contends that amending the Inspection Order will advance discovery in this case, which

  has been stalled because Ms. Attariwala has reported an inability to respond to various

  discovery requests on the grounds that all of her devices and accounts are in Ms. Green's

  possession. Singota asserts that no prejudice will befall Ms. Attariwala because it will

  treat all non-Singota-related data as confidential pursuant to the Stipulated Protected

  Order entered in our court on June 6, 2019.

         Ms. Attariwala, however, believes she will, in fact, be unduly prejudiced by the

  proposed amended inspection order given that the accounts and devices at issue contain

  confidential communications between herself and her former attorneys as well as

  personal and private materials shared with her husband. She contends that it is

  unreasonable to permit her adversaries to have access to such communications and

  materials.

         Singota does not dispute that the various devices and accounts likely do contain

  this information. It nonetheless counters that the waiver of any such privileges

  appropriately sanctions Ms. Attariwala's various acts of malfeasances, including her

  contempt of our orders. Singota contends that entering the amended inspection order falls

  within the gambit of our inherent authority to sanction parties who flout the court

  process. Novelty, Inc. v. Mountain View Mktg., Inc., 265 F.R.D. 370, 374 (S.D. Ind.



                                                  15
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 16 of 24 PageID #: 7408




  2009), clarified on denial of reconsideration, No. 107CV01229SEBJMS, 2010 WL

  11561280 (S.D. Ind. Jan. 29, 2010).

         Though we do not condone Ms. Attariwala's misconduct prior to and throughout

  this litigation, we find it significant that Singota has had various options available to it

  that would serve as a sanction for the identified misconduct and allow this litigation to

  progress but has never invoked them.

         For example, Singota contends that Ms. Attariwala is in contempt of our

  Preliminary Injunction Order because she has yet to produce the copy of the "Jessie

  Docs" folder that she made on February 17, 2019. It was Singota's discovery of this

  folder that, in part, prompted its need for additional injunctive relief in October 2019,

  Singota reminds us.

         What gives us pause, however, is that Singota has never sought to compel the

  production of this data or otherwise sought to enforce the injunction against Ms.

  Attariwala since the stay was lifted (as to the preliminary injunction) on January 30,

  2020. Instead, nearly nine months later, Singota proposes that we amend the Inspection

  Order as a sanction against Ms. Attariwala though it still has not moved to compel the

  production of these documents or to enforce Ms. Attariwala's compliance with the

  Preliminary Injunction Order. Singota also notes that there are accounts and devices

  identified by Ms. Green that Ms. Attariwala has yet to produce despite the directive to do

  so in our Preliminary Injunction Order. Again, Singota has never moved to compel the

  production of these accounts and devices which have purportedly been outstanding for

  nearly two years.

                                                16
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 17 of 24 PageID #: 7409




         Certainly appropriate sanctions are available if Ms. Attariwala is shown to have

  defied (or is defying) our Preliminary Injunction Order as described by Singota, but, as

  noted, Singota has not sought the imposition of such sanctions or the enforcement of the

  various court orders entered in this case aimed at the recovery of its materials. Singota

  says in its briefing that it "anticipates doing so," admitting it has not yet done so. If

  Singota's goal is to promptly recover its confidential materials and to ensure their

  safekeeping, we question why Singota would stop short of an effort to enforce the

  Preliminary Injunction Order or to compel the production of any outstanding devices,

  accounts, or materials. The record reflects that our court as well as the state court entered

  the preliminary injunction and inspection orders based on Singota's asserted "urgent"

  need to recover the various documents and data as expeditiously as possible to avoid

  irreparable harm. That Singota has made no attempt to secure Ms. Attariwala's

  compliance with the Preliminary Injunction Order undercuts Singota's stated belief that

  its trade secret and confidential information continues to be at a significant or imminent

  risk of misappropriation or misuse. 3

         Singota requests that the Court consider Ms. Attariwala's continued failure to

  comply with the Expenses Order. Though Ms. Attariwala insists that she does not have




  3
    Singota notes that it has been conducting discovery regarding Ms. Attariwala's compliance with
  the Preliminary Injunction Order. Whether this discovery will produce any further evidence of
  Ms. Attariwala's non-compliance is yet to be determined. It remains unclear what additional
  discovery would be necessary with respect to these purported outstanding items if the evidence
  presented in December 2019 has revealed that Ms. Attariwala has not yet produced accounts,
  devices, and data identified by Ms. Green, as Singota suggests.
                                                 17
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 18 of 24 PageID #: 7410




  the means to pay Ms. Green's fees, 4 Singota contends that the disclosures in Ms.

  Attariwala's bankruptcy filings tell a different story, indicating that she has willfully

  violated the Expenses Order throughout this litigation. For example, Ms. Attariwala

  reportedly has in excess of over $140,000 in retirement accounts, and, in March 2019, she

  had $44,454.81 in her checking and savings accounts when she first refused to replenish

  Ms. Green's retainer. Ms. Attariwala has also paid and continues to pay significant

  attorneys' fees, though she represents that she has received financial assistance from

  family to pay these fees. Even if Ms. Attariwala were unable to pay Ms. Green's fees in

  their entirety, Singota contends she is obviously able to pay at least some portion thereof

  but refuses to do so. This places her in contempt of the Expenses Order. Singota thus

  requests that the Inspection Order be amended as a sanction against her. Following the

  lifting of the stay by the bankruptcy court thereby allowing Singota to litigate its claims

  against Ms. Attariwala, including its damages and sanctions claims, Singota accurately

  maintains that there likely are grounds for holding her in contempt for any ongoing

  violations of the Expenses Order. 5

         We would be more easily persuaded in responding to Singota's request if it had

  attempted to enforce the Expenses Order against Ms. Attariwala through an enforcement

  proceeding. To the extent Singota was unaware of Ms. Attariwala's finances prior to the


  4
    Ms. Attariwala did initially pay a $5000 retainer to Ms. Green, but we are informed that this
  retainer was quickly depleted and that Ms. Green sought to have it replenished as early as March
  2019.
  5
    Singota acknowledges that any attempt to recover fees that it advanced prior to filing of Ms.
  Attariwala's bankruptcy petition must be raised in the bankruptcy litigation court, given that
  these fees are pre-petition debts.
                                                 18
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 19 of 24 PageID #: 7411




  filing of her bankruptcy petition, certainly limited discovery could have been conducted

  to determine her ability to pay. Even now, Singota maintains that Ms. Attariwala has the

  means available to her to pay some portion of fees, that her refusal to do so exposes her

  to contempt sanctions regarding the Expenses Order, and that nothing about the

  bankruptcy proceedings impedes or preempts her capacity to comply with, nor the Court's

  authority to enforce the Expenses Order. Still, Singota chooses not to file an appropriate

  motion.

         Singota asks that we also consider Ms. Attariwala's attempts to circumvent the

  Preliminary Injunction Order through the adversary proceedings against Ms. Green as

  well her subpoena issued to Ms. Green when determining whether the requested

  sanctions should issue. We will not comment on the legitimacy of utilizing adversary

  proceedings to recover assets for the bankruptcy estate. However, Ms. Attariwala could

  have sought in our court an order for the turnover of the HoneyJi materials thus far

  recovered and identified by Ms. Green. We concur with Singota and the Magistrate Judge

  that the subpoena of Ms. Green was improper and should be quashed. However, Singota

  never sought such relief. 6

         There have been numerous ways in which Singota could have sought the

  enforcement of the previous court orders in an effort to hold Ms. Attariwala accountable

  that would not have entailed Singota having unfettered access to her private and


  6
    Imbedded in its Motion to Amend is a request to recover these fees, but Singota never sought
  that relief in the course of litigating the Motion to Quash. Singota also requests the recovery of
  its fees incurred in litigating the adversary proceeding; we leave it to the Bankruptcy Court to
  determine whether Ms. Attariwala's conduct in that litigation is sanctionable.
                                                   19
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 20 of 24 PageID #: 7412




  confidential information, including communications with her husband and her attorneys.

  Singota's failure to ensure that it would promptly complete the review of disclosed

  documents and materials and immediately return to Ms. Attariwala her personal data

  explains, while perhaps not excusing, Ms. Attariwala's reluctance to put her information

  entirely in the hands of her of her adversary, 7 who has shown no intention of conducting

  its review in an efficient or timely manner.

         To summarize, Singota's proposed amended inspection order does not constitute

  an appropriate sanction for the misconduct alleged herein, so we deny the request for an

  amended inspection order on that basis. 8

         Singota argues as well that the Inspection Order is no longer workable because

  Ms. Attariwala is proceeding pro se in this litigation and is thus without the assistance of

  counsel to assist on her behalf with the process of screening the data recovered by Ms.

  Green. 9 The Inspection Order may well need to be revisited in light of this change in

  circumstance, and we do not dispute Singota's contention that it is inappropriate for Ms.

  Attariwala to assume the role of counsel, given that it was her misconduct that initially

  created this tangled web of litigation. That said, the next best alternative is not giving


  7
    We reiterate: Singota has numerous avenues to secure legal remedies to address Ms.
  Attariwala's wrongdoings in that regard.
  8
    The cases cited by Singota in support of its contention that the court may sanction a party's
  misconduct by holding that they have waived attorney-client privileges are clearly
  distinguishable in that they involved parties or counsel failing to maintain complete and accurate
  privileges logs or failing to properly raise privilege objections. The sanction of waiver was thus
  the appropriate remedial action in those circumstances. See, e.g., Novelty, 265 F.R.D. at 381-82;
  Muro v. Target Corp., 250 F.R.D. 350, 365 (N.D. Ill. 2007); Ritacca v. Abbott Labs., 203 F.R.D.
  332, 336 (N.D. Ill. 2001).
  9
    Ms. Attariwala had proceeded pro se for eight months prior to Singota's filing of the pending
  motion. We have no explanation for Singota's delay.
                                                  20
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 21 of 24 PageID #: 7413




  Singota permission to review the various private and confidential documents and

  communications belonging to Ms. Attariwala. We encourage the parties to confer with

  the Magistrate Judge to device a plan that balances the interests of all involved here and

  facilitates an efficient resolution to these issues. 10

         Singota's remaining argument regarding the workability (or lack thereof) of the

  Inspection Order is that this order was premised on Ms. Attariwala's cooperation and

  compliance with Ms. Green, which has not happened. Singota was obviously aware of

  this non-compliance as early as October 2019 when it moved for supplemental injunctive

  relief in our court, yet only now it contends that the Inspection Order is in need of

  amendment. Singota identifies no new instances of misconduct from Ms. Attariwala that

  suggest that the circumstances have changed since that time.

         Finally, as alluded to by Singota in its briefing, Singota seeks the Court's

  assistance due to the fact that defense counsel, in September 2019, received copies of all

  the data recovered by Ms. Green at that date, but Ms. Green never conveyed the data to

  Singota because defense counsel did not certify that the data had been cleared of Ms.

  Attariwala's personal information. The basis for Singota's belief that an amended

  inspection order is necessary to receive this data is not clear. The Inspection Order clearly


  10
    Ms. Green recently moved to be relieved from her duties in this case, noting that she is no
  longer being paid and that "Singota has had an opportunity to obtain any information of interest."
  She indicates that she is prepared to "(1) return the materials to Attariwala and delete the copies
  made through its services; (2) transfer the materials to another ESI company; (3) transfer the
  materials to an agreed-upon ESI storage location; or (4) transfer the materials to Singota." In
  response, Singota has requested the Court's ex parte in-camera review of its communications
  with Ms. Green to determine the appropriateness of Ms. Green's release. These motions have
  been referred to the Magistrate Judge. We encourage the parties to confer in good-faith regarding
  the most effective way forward regarding these issues in light of Ms. Green's proposals.
                                                  21
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 22 of 24 PageID #: 7414




  lays out protocols by which defense counsel was directed to review the data: After three

  days had passed during which defense counsel was entitled to make their review, Singota

  could by simple inquiry to defense counsel have determined whether there were any

  objections to Singota's receipt thereof. To our knowledge, Singota never took this step.

  To the extent there was a disagreement over whether the data contained any personal

  information belonging to Ms. Attariwala, the Inspection Order directs the parties to seek

  court invention to resolve their dispute. The Court's intervention was never sought.

  Whatever reasoning informs Ms. Green's hesitation to share the data with Singota,

  Singota could have raised the issue here in our court. Many possible approaches to this

  impasse come to mind short of the issuance of amended orders, but none, so far as we

  know, have been pursued. 11

         One additional reminder to Singota: the underlying facts of this case have

  dramatically changed since our Preliminary Injunction Order was entered in December

  2019. Ms. Attariwala is no longer employed by Singota's competitor, and employment in

  that sector at any time in the foreseeable future appears highly unlikely. No evidence has

  been presented that would show that Ms. Attariwala is continuing to hoard and

  disseminate Singota's confidential and trade secret information. In fact, she is deep in the

  throes of bankruptcy proceedings. Accordingly, we encourage Singota to focus its

  litigation energies on securing whatever legal remedies remain available at this stage of



  11
     We deny Ms. Attariwala's request, imbedded in her Response brief, to sanction Singota for
  filing the Motion to Amend. Ms. Attariwala has not identified any conduct from Singota that is
  sanctionable.
                                                22
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 23 of 24 PageID #: 7415




  the proceedings. It behooves both sides to curtail their prolonged, scorched-earth

  litigation strategies and move, with the guidance of the Magistrate Judge, to a prompt

  resolution of the remaining disputes.

                                       CONCLUSION

          For the reasons stated herein, Singota's Motion to Amend [Dkt. 249] is denied.

  Nothing in this order forecloses future attempts from Singota to enforce the existing

  orders of this Court and to hold Ms. Attariwala in contempt for any proven violations

  thereof. Singota's Motion for Leave to File Excess Pages [Dkt. 248] is denied as moot.

          IT IS SO ORDERED.


          Date:        8/5/2021
                                                   _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana

 Distribution:

 JASPREET ATTARIWALA
 1390 Kenyon St., NW Apt. 323
 Washington, DC 20010

 Justin A Allen
 OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
 justin.allen@ogletree.com

 Cynthia A. Bedrick
 MCNEELY LAW LLP
 CBedrick@McNeelyLaw.com

 Jody M. Butts
 MCNEELY LAW LLP
 JButts@McNeelyLaw.com

 Jason Donald Clark
 MCNEELY LAW LLP

                                              23
Case 1:19-cv-01745-SEB-MG Document 292 Filed 08/05/21 Page 24 of 24 PageID #: 7416




 JClark@McNeelyLaw.com

 Susan H. Jackson
 OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
 susan.jackson@ogletree.com

 Paul L. Jefferson
 MCNEELY LAW LLP (Indianapolis)
 PJefferson@McNeelyLaw.com

 Erik Christopher Johnson
 MCNEELY LAW LLP (Indianapolis)
 EJohnson@McNeelyLaw.com

 Offer Korin
 KATZ KORIN CUNNINGHAM, P.C.
 okorin@kkclegal.com

 Christopher C. Murray
 OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
 christopher.murray@ogletreedeakins.com

 Brooke Smith
 KATZ KORIN CUNNINGHAM, P.C.
 bsmith@kkclegal.com




                                        24
